       Case 2:18-cv-09312-SM-JCW Document 23 Filed 03/14/19 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

    NICOLE M. LANDRY-BOUDREAUX,                                                   CIVIL ACTION
        Plaintiff

    VERSUS                                                                        NO. 18-9312

    PROGRESSIVE WASTE SOLUTIONS                                                   SECTION: “E”(2)
    OF LA, INC., ET AL.,
        Defendants


                                    ORDER AND REASONS

        Before the Court is a motion to remand, filed by Plaintiff Nicole M. Landry-

Boudreaux. 1 The motion is opposed. 2 For the reasons that follow, the motion is DENIED.

                                          BACKGROUND

        On August 27, 2018, in the Twenty-Fourth Judicial District Court for the Parish of

Jefferson, Plaintiff Landry-Boudreaux filed a class action petition, pursuant to Louisiana

Code of Civil Procedure article 591 et seq., against Defendants Louisiana Regional Landfill

Company (formerly known as, and named in the caption as, IESI LA Landfill

Corporation); 3 Waste Connections Bayou, Inc. (formerly known as, and named in the

caption as, Progressive Waste Solutions of LA, Inc.); Waste Connections, US, Inc.

(collectively, “Waste Connections Defendants”); Aptim Corporation; and Jefferson

Parish. 4 Plaintiff alleges the Jefferson Parish Landfill in Waggaman, Louisiana (“the

Landfill”) emitted noxious odors and gases into neighborhoods in the surrounding areas. 5

The proposed Plaintiff class is defined as:


1 R. Doc. 8.
2 R. Docs. 10, 15, 20.
3 Plaintiffs incorrectly named as a separate Defendant “Louisiana Regional Landfill Company, Inc.,” a non-

existent entity. R. Doc. 1-3.
4 Id.
5 Id. at 3, ¶ III.



                                                    1
        Case 2:18-cv-09312-SM-JCW Document 23 Filed 03/14/19 Page 2 of 5



        All persons domiciled of and/or within the Parish of Jefferson . . . who
        sustained legally cognizable damages in the form of personal injury, lost
        wages, nuisance, interference with the enjoyment of their properties,
        and/or diminution in value of their properties as a result of the
        Defendant(s)’ acts that caused the emission of noxious odors and gases into
        and unto their persons and properties. 6

        On October 5, 2018, Waste Connections Defendants, removed the case to this

Court, invoking this Court’s jurisdiction under the Class Action Fairness Act of 2005

(“CAFA”). 7 On October 29, 2018, Plaintiff filed the instant motion to remand the case to

state court. 8 She argues CAFA’s amount-in-controversy requirement is not met and that

this case falls within CAFA’s “local controversy exception.” 9 Defendants oppose. 10

        Ictech-Bendeck v. Progressive Waste Solutions of La., Inc., another class action

petition alleging damages from noxious odors and gases emanating from the Landfill, was

filed in the Twenty-Fourth Judicial District Court for the Parish of Jefferson on July 25,

2018, over one month prior to the filing of the instant case. 11 Ictech-Bendeck was removed

to this Court on August 17, 2018. 12 The defendants in the instant case are identical to the

named defendants in Ictech-Bendeck, and the proposed plaintiff class in Ictech-Bendeck

is nearly identical to the proposed plaintiff class in the instant case. 13

        Thompson v. Louisiana Regional Landfill Company, another class action petition

alleging similar factual allegations, was filed in the Twenty-Fourth Judicial District Court

for the Parish of Jefferson on July 30, 2018, twenty-eight days prior to the filing of the

instant case, and removed to this Court on August 23, 2018. 14 All but one defendant in


6 Id. at 6, ¶ IX.
7 R. Doc. 1.
8 R. Doc. 8.
9 R. Doc. 8-1 at 4–6.
10 R. Docs. 10, 15, 20.
11 No. 785-955 (La. Dist. Ct. filed Jul. 25, 2018).
12 No. 18-cv-7889 (E.D. La. filed Aug. 17, 2018).
13 Id., R. Doc. 1-3 at 6, ¶ IX.
14 No. 18-cv-8071 (E.D. La. filed Aug. 23, 2018).



                                                      2
        Case 2:18-cv-09312-SM-JCW Document 23 Filed 03/14/19 Page 3 of 5



the instant case is also named in Thompson, and the proposed plaintiff class in Thompson

is also nearly identical to the proposed class in the instant case. 15

        The plaintiff in Thompson filed a motion to remand the case to state court, 16 raising

many of the same arguments that Plaintiff Bernard raises in the instant motion. On March

14, 2019, the Court issued an Order and Reasons denying the motion, finding CAFA’s

amount-in-controversy requirement is satisfied and that the local controversy exception

does not apply. 17

                                        STANDARD OF LAW

        Generally, a defendant may remove a civil action from state court to federal court

if the federal court would have had original jurisdiction over the action. 18 To determine

whether the Court has jurisdiction, the Court considers the claims in the state court

petition as they existed at the time of removal. 19 Remand is proper if at any time before

final judgment it appears the Court lacks subject-matter jurisdiction. 20

        CAFA vests federal district courts with original jurisdiction over class actions in

which the amount-in-controversy exceeds $5 million, and the class fits one of the

following categories:

        (A)      any member of a class of plaintiffs is a citizen of a State different from
                 any defendant;
        (B)      any member of a class of plaintiffs is a foreign state or a citizen or
                 subject of a foreign state and any defendant is a citizen of a State; or




15 R. Doc. 1-4, Thompson, 18-cv-8071.
16 R. Doc. 6, Thompson, 18-cv-8071.
17 Thompson, 18-cv-8071 (E.D. La. Mar. 14, 2019) (order denying remand).
18 See 28 U.S.C. § 1441(a).
19 Id.
20 See 28 U.S.C. § 1447(c) (“A motion to remand the case on the basis of any defect other than lack of subject

matter jurisdiction must be made within 30 days after the filing of the notice of removal. . . . If at any time
before final judgment it appears that the district court lacks subject matter jurisdiction, the case shall be
remanded.”).

                                                      3
        Case 2:18-cv-09312-SM-JCW Document 23 Filed 03/14/19 Page 4 of 5



        (C)     any member of a class of plaintiffs is a citizen of a State and any
                defendant is a foreign state or a citizen or subject of a foreign state. 21

When a party objects to the Court’s jurisdiction under CAFA, that party “must prove that

the CAFA exceptions to federal jurisdiction divest[] the district court of subject matter

jurisdiction.” 22

                                               ANALYSIS

        In Thompson, the Court issued an Order and Reasons denying the plaintiff’s

motion to remand. 23 The Court found CAFA’s amount-in-controversy requirement is

satisfied. 24 The Court also found the local controversy exception does not apply because

Ictech-Bendeck, a class action petition raising similar factual allegations against many of

the same defendants on behalf of a nearly identical plaintiff class, was filed before

Thompson. 25

        For the reasons stated in the Court’s order in Thompson, the Court finds this case

satisfies CAFA’s jurisdictional requirements. 26 The Court also finds, because the earlier-

filed petitions in Ictech-Bendeck and Thompson both raise similar factual allegations




21 28 U.S.C. § 1332(d)(2). CAFA also contains separate provisions for “mass actions,” Id. at § 1332(d)(11),

which are actions in which there are over 100 named plaintiffs. Id. at § 1332(d)(11)(B)(i); see Mississippi ex
rel. Hood v. AU Optronics Corp., 571 U.S. 161, 164 (2014) (“According to CAFA's plain text, a “mass action”
must involve monetary claims brought by 100 or more persons who propose to try those claims jointly as
named plaintiffs.”). This case is not a mass action because there is only one named Plaintiff.
22 Hollinger v. Home State Mut. Ins. Co., 654 F.3d 564, 571 (5th Cir. 2011); see also Rainbow Gun Club,

Inc. v. Denbury Onshore, L.L.C., 760 F.3d 405, 409 n.3 (5th Cir. 2014).
23 Thompson, 18-cv-8071 (E.D. La. Mar. 14, 2019) (order denying remand).
24 Id. at 4–6.
25 Id. at 6–10.
26 Plaintiff offers to “stipulate to less than the $75,000 jurisdictional amount in controversy” on an

individual basis. R. Doc. 8-1 at 6. Plaintiff cites no cases or statutes in support of the proposition that a
stipulation to less than $75,000 in individual damages for herself would affect this Court’s jurisdiction. The
Court notes that 28 U.S.C. § 1332(d)(11)(B)(i), which governs mass actions, not class actions, contains a
requirement that plaintiffs must also satisfy the $75,000 amount-in-controversy requirement of § 1332(a).
This requirement has no bearing on this matter, which is a class action under § 1332(d).

                                                      4
          Case 2:18-cv-09312-SM-JCW Document 23 Filed 03/14/19 Page 5 of 5



against many of the same defendants on behalf of a nearly identical plaintiff class as the

instant case, the local controversy exception does not apply to the instant case. 27

                                           CONCLUSION

          For the foregoing reasons, IT IS ORDERED that the motion to remand, filed by

Plaintiff Nicole M. Landry-Boudreaux, be and hereby is DENIED. 28

          New Orleans, Louisiana, this 14th day of March, 2019.


                                                  ______________________ _________
                                                           SUSIE MORGAN
                                                    UNITED STATES DISTRICT JUDGE




27   See Thompson, 18-cv-8071 (E.D. La. Mar. 14, 2019) (order denying remand).
28   R. Doc. 8.

                                                    5
